


[ex1027.gif]




                                
Apollo Global Management, LLC
9 West 57th Street
New York, NY 10019
June 20, 2014


Personal and Confidential
Mr. James C. Zelter
[Address on file with the Company]


Dear Jim:
    
This letter agreement (this “Agreement”) amends and restates the terms of your
employment with Apollo Global Management, LLC (“Apollo” or “AGM”) and its
subsidiaries (collectively, the “Company”), effective immediately. Your employer
shall continue to be Apollo Management Holdings, L.P. or one of its
subsidiaries.


1.
Position and Reporting. You shall continue to serve as the Managing
Director-Credit (and as the Managing Partner and Chief Investment Officer of
Apollo’s credit business) of Apollo and shall report exclusively to the voting
members of the Executive Committee of the Company. As the Managing
Director-Credit, you will be the most senior executive of Apollo’s credit
business, and all investment professionals devoted to the credit business will
report to you or your designee. The Company’s breach of its obligations under
this paragraph shall constitute a material breach of this Agreement.

2.
Annual Base Pay. During your employment with the Company, you will be entitled
to receive, under the Credit Incentive Plan to be adopted by the Company (the
“CIP”), cash payments at the rate of $1,200,000 per year (the “Base Pay”), which
amounts shall be paid in monthly installments. All amounts payable hereunder are
subject to withholding, if applicable, in accordance with law.

3.
Annual Bonus. You shall be entitled to receive a non-discretionary annual bonus
(the “Annual Bonus”) from the Company under the CIP for each calendar year equal
to the amount by which $1,800,000 exceeds the sum of any distributions received
by you under the CIP for such year (in addition to the Base Pay). The cash
portion (“Annual Cash Bonus”) of any Annual Bonus shall be paid at the same time
cash bonuses are paid to Apollo employees generally, but in any event not later
than March 15 of the year following the year to which it relates. A portion of
any Annual Bonus shall be paid in the form of Apollo restricted share units
(“RSUs”) or restricted shares in accordance with Apollo’s broad-based incentive
program, which awards shall vest in equal annual installments on December 31 of
each of the first three years following the year to which the award relates
(with shares underlying RSUs issued by March 15 of the following year), provided
your service with Apollo and its affiliates has not terminated prior to the
vesting date. Notwithstanding the foregoing, upon your death or your termination
of employment and service with the Company by reason of Disability (as defined
in the Apollo 2007 Omnibus Equity Incentive Plan (the “Plan”)), 50% of any such
outstanding and unvested Annual Bonus RSUs previously granted to you shall
immediately vest. Each calendar year, the schedule used to calculate the portion
of the Annual Bonus (based on your aggregate annual compensation) that will be
subject to payment in the form of RSUs or restricted shares under the incentive
program for services provided in that year shall be the same schedule as in
effect under Apollo’s broad-based incentive program for services provided in
such calendar year.

If you cease to perform services on a full-time basis for the Company or its
affiliates as of a date other than December 31 by reason of death or Disability,
a No Fault Termination (as defined for purposes of the CIP), a termination
without Cause (and other than in connection with a Bad Act (as defined in Annex
A)) or your resignation with or without Good Reason (as defined for purposes of
the CIP), provided you have provided proper notice in accordance with Section 9,
your Base Pay and Annual Cash Bonus shall be prorated through the last day of
your full-time association with the Company. For purposes of clarity, the
prorated Base Pay and Annual Cash Bonus shall be additional to any amounts
payable to you as a result of (i) a termination without Cause and other than by
reason of a Bad Act, (ii) a Good Reason resignation, or (iii) a No Fault
Termination, in each case as provided in Section 5(f).
If your service is terminated by the Company or its affiliates as of a date
other than December 31 in connection with a Bad Act or for Cause (as defined in
the Plan), you shall receive your Base Pay through the last day of your
full-time association with the Company but you shall not receive an Annual Cash
Bonus, prorated or otherwise.
4.
Incentive Awards and AOG Unit Ownership. 

(a)
You and the Company hereby acknowledge and agree that, as of the date hereof,
you presently hold the number of RSUs previously communicated to you in the
applicable Restricted Share Unit Award Agreements, which shall subsist in
accordance with terms and conditions set forth in the Plan and the applicable
Restricted Share Unit Award Agreements. You acknowledge that all vested RSUs
were previously settled by issuance to you of the underlying Class A Shares.

(b)
You and the Company hereby acknowledge and agree that you, in your individual
capacity, and the GST-Exempt Family Trust, under the James and Vivian Zelter
Descendants Trust Agreement (the “Trust”), each presently hold a limited partner
interest in AP Professional Holdings, L.P., which interests, as of the date
hereof, are represented by the number of vested Apollo Operating Group Units
(“AOG Units”) previously communicated to you. Your and the Trust’s rights and
obligations with respect to the AOG Units shall continue to be governed by and
subject to the terms and conditions of the Roll-up Agreement entered into by and
among James C. Zelter, BRH Holdings, L.P., AP Professional Holdings, L.P., APO
Asset Co., LLC, APO Corp. and Apollo, dated July 13, 2007, as well as the Second
Amended and Restated Exempted Partnership Agreement of AP Professional Holdings,
L.P., dated July 13, 2007 (as the same may be amended, modified or supplemented
from time to time) (the “Roll-up Agreement”) and other applicable agreements
governing AOG Units.



(c)
Subject to approval by the committee that administers the Plan (it being
understood that failure of the committee to approve the following grants, if
due, shall constitute a material breach of this Agreement) and, subject to the
terms below, your continued employment through the applicable grant dates:



•
If the 2016 DP Margin dollar target is attained for the year ended December 31,
2016, you shall receive a grant of the number of RSUs previously communicated to
you (the “First Performance Award”).



•
If the 2018 DP Margin dollar target is attained for the year ended December 31,
2018, you shall receive a grant of the number of RSUs previously communicated to
you (the “Second Performance Award,” together with the First Performance Award,
the “Performance Awards”).



Any grant of RSUs made pursuant to a Performance Award will be made within 60
days following the close of the applicable calendar year, and, except as
otherwise specified herein, shall be subject to the same terms as apply to
grants made to participants in Apollo’s broad-based incentive program. Each
grant of RSUs pursuant to a Performance Award shall be subject to vesting in
equal annual installments on December 31 of each of the three years succeeding
the calendar year with respect to which the grant was made, and shall accrue
distribution equivalents from and after the grant date of the RSUs (which shall
occur in 2017 or 2019, as applicable), whether or not vested. Notwithstanding
the foregoing, upon your death or your termination of employment and service for
Good Reason or by the Company without Cause (and other than by reason of a Bad
Act) or by reason of Disability (as defined in the Plan), subject to your
continued compliance with the restrictive covenants referenced in Section 8 and
your execution and non-revocation of a general written release in favor of the
Company and its affiliates (containing customary carveouts for indemnity and
vested compensatory payments), (i) you shall vest in 50% of the then outstanding
and unvested RSUs under any Performance Award previously granted to you, (ii) if
such termination of employment and service occurs in the last six months of
2016, or if you terminate your employment and service for Good Reason due to the
committee’s failure to grant (if due) the First Performance Award, then, subject
to attainment of the 2016 DP Margin dollar target, you shall receive, on a fully
vested basis, 50% of the RSUs covered by the 2016 Performance Award, and (iii)
if such termination of employment and service occurs in the last six months of
2018, or if you terminate your employment and service for Good Reason due to the
committee’s failure to grant (if due) the Second Performance Award, then,
subject to attainment of the 2018 DP Margin dollar target, you shall receive, on
a fully vested basis, 50% of the RSUs covered by the 2018 Performance Award.


5.
Carry Points and Profits Interest.



(a) You hereby acknowledge and agree that you previously have been allocated
that number of carried interests points previously communicated to you in the
applicable fund documents, which points and any distributions thereon shall
continue to be governed by and subject to the terms and conditions of the
applicable fund documents.
(b) You hereby acknowledge and agree that you have been previously granted a
profits interest in AIF VI Management Pool Investors, L.P., as evidenced by an
award letter dated June 15, 2006, which profits interest is represented by a
deemed capital commitment in the amount indicated in the applicable award
letter. The profits interest referenced in this paragraph and any distributions
made thereon shall continue to be governed by and subject to the terms and
conditions of the award letter and the documents referenced therein.
(c) You shall be awarded that number of points of carried interest in Apollo
European Principal Finance Fund II, L.P. previously communicated to you (“EPF II
Points”). The EPF II Points shall vest in accordance with the terms of the
limited partnership agreement of Apollo EPF Advisors II, L.P. Your rights and
obligations with respect to the carried interest points referenced in this
paragraph, including without limitation, vesting and any distributions thereon,
shall be governed by and subject to the terms and conditions of the applicable
fund documents and to satisfaction of your associated capital commitment
obligations; provided, however, that vesting and distributions will be
calculated as if your carried interest points had been issued to you on July 1,
2013.
(d) You shall be awarded that number of points of carried interest in Apollo
Credit Opportunity Fund III, L.P. previously communicated to you (“COF III
Points”), which allocation shall occur at the same time as COF III Points are
allocated to other investment professionals generally, subject to your continued
employment through such date. The COF III Points shall vest in accordance with
the terms of the limited partnership agreement of Apollo Credit Opportunity
Advisors III LP. Your rights and obligations with respect to the carried
interest points referenced in this paragraph, including without limitation,
vesting and any distributions thereon, shall be governed by and subject to the
terms and conditions of the applicable fund documents to be provided in
connection therewith and to satisfaction of your associated capital commitment
obligations.
(e) You shall receive that percentage of the points set forth in your CIP
commitment letter (as the same may be adjusted in accordance with the CIP from
time to time, the “CIP Points”) attributable to that portion of the incentive
pool established pursuant to the CIP that is allocated to the senior business
leaders of Apollo’s credit business (the “Partner Pool”). Furthermore, subject
to the satisfaction of applicable conditions set forth in the CIP or any
agreement you enter into in connection therewith (the “Tail Rate Requirements”),
if your employment and service are terminated after the date hereof without
Cause and other than by reason of a Bad Act, or you resign for Good Reason, you
shall retain the portion of your allocation of (i) the Partner Pool (based on
your CIP Points) and (ii) any share of Direct Fund Allocations from funds that
do not vest, in each case as of the termination date (the greater (as determined
each year) of (i) the distributions payable with respect to such points
allocations or (ii) the sum of the Annual Cash Bonus and the annual Base Pay,
the “Tail Rate”), for the period of time and in the percentages previously
communicated to you. In the event of a No Fault Termination, you may resign from
employment with the Company by delivering notice within ten (10) days of an
event giving rise to a No Fault Termination. If the Company fails to remedy such
basis for a No Fault Termination within 30 days, subject to your continued
service for 90 days after the expiration, without remedy, of the 30-day
remediation period, and to the satisfaction of the Tail Rate Requirements and
the applicable conditions set forth in the CIP or your CIP commitment letter or
other CIP agreement, you shall receive, for twelve months after your employment
termination date, the percentage of the Tail Rate previously communicated to
you, determined by reference to your points allocations at the time you provided
notice of the No Fault Termination, and your non-compete period shall be twelve
months from your employment termination date.
The CIP Points and any distributions thereon will be governed by and subject to
the terms and conditions set forth in the CIP, as modified by your CIP
commitment letter and any separate written agreement(s) entered into by and
between you and the Company. For purposes of clarity, in the event of a direct
conflict between the CIP and this Agreement, the conflicting provisions of the
CIP are superseded by those contained in this Agreement.
Other than as specifically set forth above, you and the Company acknowledge and
agree that, as of the date hereof, you have no right, contractual, contingent,
or otherwise, to receive any incentive fees, management fees or carried interest
points, payments or distributions from the Company or any of its affiliates;
provided, however, that if any such entitlement previously documented in writing
has been omitted from this Agreement by mutual mistake, such omission shall not
defease you of such entitlement.
6.
Fund Investments. You hereby acknowledge and agree that you have made
investments in various funds or co-investment vehicles of the Company and its
affiliates as reflected in the applicable fund documents. You hereby acknowledge
and agree that any unpaid capital commitments arising in connection with the
foregoing investments, as reflected on the books and records of the Company and
its affiliates, shall remain in full force and effect, governed by and subject
to the terms and conditions of the applicable fund documents.

7.
Benefit Plans. You will continue to be eligible to participate in the various
group health, disability and life insurance plans and other employee programs,
including sick and vacation time, as generally are offered by the Company to
other senior executives from time to time. Specifically, with respect to
vacation, you will be entitled to 4 weeks of vacation per year subject to
applicable Company policies. No more than five days of accrued but unused
vacation shall be carried forward past the end of any calendar year. You will
continue to be provided with a full time executive assistant and a suitable
office.

8.
Restrictive Covenants. You acknowledge and agree to abide by and comply with the
restrictive covenants set forth on Annex A.

9.
Notice Entitlement. The Company may terminate your employment with or without
Cause. The period of notice that we will give you to terminate your employment
without Cause and other than by reason of a Bad Act is 90 days. The Company may
terminate your employment for Cause or a Bad Act without notice. You agree to
give the Company 90 days’ notice (which the Company may waive in its sole
discretion) should you decide to leave the Company for any reason. We reserve
the right to require you not to be in the Company’s offices and/or not to
undertake all or any of your duties and/or not to contact Company clients,
colleagues or advisors (unless otherwise instructed) during all or part of any
period of notice of your termination of service. During any such period, you
remain a service provider to the Company with all duties of fidelity and
confidentiality to the Company and subject to all terms and conditions of your
employment and should not be employed or engaged in any other business.

10.
Payment in lieu of Notice. Subject to the “Employment in Good Standing;
Compliance” section below, we reserve the right to pay you in lieu of notice on
a termination without Cause.

11.
Indemnification. Your rights to be indemnified pursuant to any indemnification
provision in any limited liability company agreement, limited partnership
agreement, by-laws, or insurance policies covering the directors and officers of
the Company against any losses, claims, damages, liabilities, judgments and
reasonable expenses, incurred by, or imposed upon, you, shall subsist in
accordance with the terms of the applicable provision. You and the Company
acknowledge and agree that the indemnification agreement by and between you and
Apollo dated March 19, 2010, remains in effect in accordance with its terms.

12.
Governing Law; Consent to Arbitration; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to any conflicts of laws principles thereof that would
give effect to the laws of another jurisdiction), and any dispute or controversy
arising out of or relating to this Agreement or your employment, other than
injunctive relief, will be settled exclusively by arbitration, conducted before
a single arbitrator in New York, New York (applying New York law) pursuant to
the commercial arbitration rules of JAMS (“JAMS”) then in effect. The parties
agree that the Expedited Procedures set forth in JAMS’ Comprehensive Rules 16.1
and 16.2 (or any successor thereto) shall apply. The decision of the arbitrator
will be final and binding upon the parties hereto. Any arbitral award may be
entered as a judgment or order in any court of competent jurisdiction. Issues of
arbitrability shall be determined in accordance with the United States federal
substantive and procedural laws relating to arbitration. The arbitration shall
be conducted on a strictly confidential basis, and neither you nor the Company
shall disclose the existence of a claim, the nature of a claim, any documents,
exhibits, or information exchanged or presented in connection with such a claim,
or the result of any action (collectively, “Arbitration Materials”), to any
third party, except as required by law, with the sole exception of such party’s
legal counsel and parties engaged by that counsel to assist in the arbitration
process, who also shall be bound by these confidentiality terms. The parties
agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any such proceeding, agree to file all
confidential information (and documents containing confidential information)
under seal, and agree to the entry of an appropriate protective order
encompassing the confidentiality terms of this Agreement. Either party may
commence litigation in court to obtain injunctive relief in aid of arbitration,
to compel arbitration, or to confirm or vacate an award, to the extent
authorized by the Federal Arbitration Act or the New York Arbitration Act. The
Company and you will share the JAMS administrative fees and the arbitrator’s fee
and expenses, and each party will pay its own attorneys’ fees except as
otherwise provided by law. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, YOU AND THE COMPANY HEREBY WAIVE AND COVENANT THAT YOU AND THE
COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY, WHETHER NOW
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
AGREE THAT ANY OF THE COMPANY OR ANY OF ITS AFFILIATES OR YOU MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND YOU, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THAT ANY PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS
AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

1.
Modifications to the Agreement. This Agreement may not be modified, amended or
waived except pursuant to a writing signed by the undersigned parties.

2.
Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, including via facsimile or
pdf, with the same effect as if the parties executing such counterparts had
executed one counterpart.

3.
Section 409A. This Agreement is intended to be exempt from, or comply with,
Section 409A and to be interpreted in a manner consistent therewith. To the
extent necessary to avoid the imposition of tax or penalty under Section 409A,
any payment by the Company or affiliate to you (if you are then a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and Treasury Regulation
§1.409A-1(i)(1)) of “deferred compensation,” whether pursuant to this Agreement
or otherwise, arising solely due to a “separation from service” (and not by
reason of the lapse of a “substantial risk of forfeiture”), as such terms are
used in Section 409A, shall be delayed (to the extent otherwise payable prior to
such date) and paid on the first day following the six-month period beginning on
the date of your separation from service under Section 409A (or, if earlier,
upon your death). Each payment or installment due under this Agreement is
intended to constitute a “separate payment” for purposes of Section 409A. In no
event shall the Company or any affiliate (or any agent thereof) have any
liability to you or any other person due to the failure of this Agreement to
satisfy the requirements of Section 409A. Subject to the requirements of Section
409A of the Code, the Company may offset any amounts otherwise due to you from
the Company or an affiliate (whether pursuant to this Agreement or otherwise) by
any amounts that are due and owing from you to any such entities or for which
any such entities would otherwise be liable absent your satisfaction thereof.

4.
Political Contributions. Except as otherwise disclosed to the Company in
writing, in the past two years neither you nor your spouse (i) has donated to a
state or local political campaign in any of the fifty states or Washington D.C.;
or (ii) has donated to a candidate for any federal office where such candidate
held any state or local political office at the time of the contribution.

5.
Employment in Good Standing; Compliance. As you are aware, the firm is subject
to and has various compliance procedures in place. Accordingly, you understand
that your continued association with the Company will be subject to your
continued employment in good standing, which will include, among other things,
your adherence to the Company’s policies and procedures and applicable
compliance manuals (including, without limitation, obligations with regard to
confidential information), as in effect from time to time. You agree to execute
any customary forms and agreements in connection therewith. Provided your
employment is terminated by the Company other than for Cause or a Bad Act, the
Company shall cooperate with you, following the expiration of your obligations
regarding noncompetition, to provide a prospective employer with limited,
aggregated and deidentified information regarding investments overseen by you.

6.
Entire Agreement. This Agreement and other governing documents referenced herein
constitute the entire agreement between the parties in relation to their subject
matter and supersede any previous agreement or understanding between the parties
relating thereto, including, without limitation, that certain letter agreement
entered into by and between you and Apollo Investment Management, L.P., dated
May 15, 2006, all of which are hereby cancelled, and you confirm that in signing
this Agreement you have not relied on any warranty, representation, assurance or
promise of any kind whatsoever other than as are expressly set out in this
Agreement or in the documents referenced herein. All other governing documents
referenced herein will remain in effect in accordance with their terms;
provided, however, that notwithstanding the foregoing, to the extent that any
such governing documents impose restrictions on you with respect to
non-competition, non-interference with business relations, or non-solicitation
of investors, financing sources or capital market intermediaries) that are
longer in duration or more comprehensive in scope than such restrictions
referenced in Section 8 of this Agreement, those referenced in Section 8 of this
Agreement shall govern.

7.
Miscellaneous. Any notice required hereunder shall be made in writing, as
applicable, to Apollo in care of the Global Head of Human Resources, at her
principal office location (with a copy to the Company’s Chief Legal Officer at
his principal office location) or to you at your home address most recently on
file with the Company. Except for an assignment by Apollo of this Agreement to
an affiliate, this Agreement may not be assigned by the parties other than as
expressly provided herein. This Agreement shall not be construed against the
party preparing it, but shall be construed as if the parties jointly prepared
this Agreement, and any uncertainty or ambiguity shall not on that ground be
interpreted against any one party.



Sincerely,
/s/ Lisa Barse Bernstein


Lisa Barse Bernstein
Global Head of Human Resources


Read, Accepted and Agreed to:




/s/ James C. Zelter
James C. Zelter


Dated: June 20, 2014






    




Annex A
Restrictive Covenants


Capitalized terms used in this Annex A and not elsewhere defined shall have the
meanings set forth in paragraph (g) of this Annex A.
(a)Prior to resigning from the Participant’s employment (or other full-time
service association) with AGM, the Participant shall provide 90 days’ prior
written notice to AGM.
(a)    The Participant agrees that during the Protected Period, the Participant
shall not, directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member, shareholder of a closely or privately
held corporation or shareholder in excess of five (5) percent of a publicly
traded corporation, corporate officer or director, engage or otherwise
participate in any business that is a Competitive Business, in the Restricted
Territory; provided that the Participant shall not be deemed to be engaging or
participating in a Competitive Business if the Participant provides services to
a subsidiary, division or Affiliate of a Competitive Business if such
subsidiary, division or Affiliate is not itself engaged in a Competitive
Business and the Participant does not provide services to, or have any
responsibilities regarding, any Competitive Business.
(b)    The Participant agrees that during the Protected Period, the Participant
shall not, directly or indirectly, (i) solicit or induce any investors,
financing sources or capital market intermediaries of AGM or its successors,
assigns or Affiliates to terminate (or diminish in any material respect) his,
her or its relationship with AGM or its successors, assigns or Affiliates, or
(ii) otherwise interfere with or damage (or attempt to impede or otherwise
interfere with or damage) in any material respect any business relationship
and/or agreement to which AGM or any Affiliate thereof is a party, including
without limitation any such relationship with any of AGM’s or an Affiliate’s
respective clients, Prospective Investors or investors, customers, suppliers or
partners. Nothing in this paragraph applies to those financing sources, capital
market intermediaries or business relations (excluding Prospective Investors)
who did not conduct business with AGM, or its successors, assigns or Affiliates
during either the Participant’s employment or service with, or the period in
which the Participant held (directly or indirectly) an ownership interest in,
AGM or any of its Affiliates.
(c)    The Participant agrees that during the Participant’s employment or
service with AGM or any of its Affiliates and the period ending 12 months after
the Participant’s Termination for any reason (such that the Participant is no
longer employed by or providing services to AGM or any of its Affiliates), the
Participant shall not, directly or indirectly, (i) solicit or induce any
officer, director, employee, agent or consultant of AGM or any of its
successors, assigns or Affiliates to terminate his, her or its employment or
other relationship with AGM or its successors, assigns or Affiliates for the
purpose of associating with any Competitive Business, or otherwise encourage any
such Person to leave or sever his, her or its employment or other relationship
with AGM or its successors, assigns or Affiliates, for any other reason, or (ii)
hire any such individual who left the employ or service of AGM or any of its
Affiliates during the immediately preceding 12 months. This provision shall not
prohibit the Participant from soliciting or hiring his personal assistant or
assistants at the time of his departure.
(d)    The Participant will not disclose or use at any time, either prior to the
Participant’s Termination or thereafter, any Confidential Information (as
defined below) of which the Participant is or becomes aware, whether or not such
information is authored or developed by the Participant, except to the extent
that (i) such disclosure or use is directly related to and required by the
Participant’s good faith performance of duties to AGM or any of its Affiliates,
(ii) such disclosure is required to be made by law or any court or legislative
body with apparent jurisdiction over the Participant; provided, that the
Participant shall provide ten (10) days’ prior written notice, if practicable,
to AGM of such disclosure so that AGM may, at its sole cost and expense, seek a
protective order or similar remedy; and provided, further, that in either such
case set forth above, the Participant informs the recipients that such
information or communication is confidential in nature, or (iii) such disclosure
is necessary to (A) the Participant’s defense of a claim in a legal proceeding
by a third party against the Participant, or (B) a legal proceeding by
Participant to enforce Participant’s rights under this Agreement or any other
agreement with AGM or its Affiliates, and the Participant uses reasonable best
efforts to preserve the confidentiality of such information, including by
seeking a protective order or similar remedy. Except to the extent publicly
disclosed, the Participant acknowledges and agrees that this Agreement and the
provisions hereof constitute Confidential Information of AGM and its Affiliates
and that any documents, information or reports received by the Participant from
AGM and its Affiliates shall be treated as confidential and proprietary
information of AGM and its Affiliates. The obligations set forth in paragraphs
(b), (c) and (d) of this Annex A provide further protection of Confidential
Information. Nothing contained herein shall preclude the Participant from
disclosing Confidential Information to the Participant’s immediate family and
personal legal and financial advisor(s); provided that the Participant informs
such family member(s) and/or advisor(s) that the information is confidential in
nature and receives assurances that the family member(s) and/or advisor(s) shall
not disclose such information except as required by law or by any court or
legislative body with apparent jurisdiction over such Person. To the fullest
extent permitted by applicable law, each Limited Partner waives, and covenants
not to assert, any claim or entitlement whatsoever to gain access to any
Confidential Information concerning the Points of any other Partner.
(e)    The Participant agrees that the Participant shall not, either prior to
the Participant’s Termination or thereafter, directly or indirectly, make or
ratify any statement, public or private, oral or written, to any Person that
disparages, either professionally or personally, AGM or any of its Affiliates,
past and present, as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present,
whether collectively or individually. The obligations under this Section shall
not apply to statements (i) provided in truthful response to an inquiry from a
government or regulatory body or made in order to comply with a requirement of
law or of any court or legislative body or (ii) prior to the Participant’s
Termination, in the performance of the Participant’s duties in the good faith
belief that such statement is consistent with the Participant’s fiduciary duties
to AGM, its Affiliates, and investors in any investment funds and other
alternative asset investment vehicles managed thereby.
(f)    For purposes of this Annex A, the following definitions are applicable:
(i)    “Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
(ii)    “Bad Act” shall mean the Participant’s: (i) commission of an intentional
violation of a material law or regulation in connection with any transaction
involving the purchase, sale, loan, pledge or other disposition of, or the
rendering of investment advice with respect to, any security, asset, futures or
forward contract, insurance contract, debt instrument or currency, in each case,
that has a significant adverse effect on the Participant’s ability to perform
the Participant’s services to AGM or any of its affiliates; (ii) commission of
an intentional and material breach of a material provision of a written Apollo
Code of Conduct (other than any Apollo Code of Conduct adopted after the date of
the Participant’s admission to the CIP with the primary purpose of creating or
finding “Bad Acts”); (iii) commission of intentional misconduct in connection
with the performance by the Participant of the Participant’s services for AGM or
any of its affiliates; (iv) commission of any misconduct that, individually or
in the aggregate, has caused or substantially contributed to, or is reasonably
likely to cause or substantially contribute to, material economic or
reputational harm to AGM or any of its affiliates (excluding any mistake of
judgment made in good faith with respect to a portfolio investment or account
managed by AGM or its affiliates, or a communication made to the principals or
other partners, in a professional manner, of a good faith disagreement with a
proposed action by AGM or any of its affiliates); (v) conviction of a felony or
plea of no contest to a felony charge, in each case if such felony relates to
AGM or any of its affiliates; (vi) fraud in connection with the performance by
the Participant of the Participant’s services for AGM or any of its affiliates;
or (vii) embezzlement from AGM or any of its affiliates or interest holders;
provided, however, that (a) the Participant has failed to cure within 15 days
after notice thereof, to the extent such occurrence is susceptible to cure, the
items set forth in clauses (ii) and (iv), and (b) during the pendency of any
felony charge under clause (v), AGM and its affiliates may suspend payment of
any distributions in respect of the Participant’s Points, and if (I) the
Participant is later acquitted or otherwise exonerated from such charge, or (II)
the Participant’s employment or service with AGM or its applicable affiliate
does not terminate, then (A) AGM or its applicable affiliate shall pay to the
Participant all such accrued but unpaid distributions with respect to Points,
with interest calculated from the date such distributions were suspended at the
prime lending rate in effect on the date of such suspension, and (B) throughout
the period of suspension (or until the date of termination of employment or
service, if earlier), distributions with respect to unvested Points shall
continue to accrue, and Points shall continue to vest, in accordance with the
terms and conditions set forth herein.
(iii)    “Competitive Business” means (i) any alternative asset management
business (other than the business of AGM, its successors or Affiliates), or
distinct portion thereof, in which more than 25% of the total capital committed
is third party capital from passive limited partners (which term shall exclude
natural persons who are partners or employees of the business and are actively
engaged in the management of the business, but not more than two such persons
who are former partners or employees of AGM or any of its Affiliates), that
advises, manages or invests the assets of and/or makes investments in private
equity funds, hedge funds, collateralized debt obligation funds, commercial
mortgages, commercial real estate-related investments, residential mortgages,
residential real estate-related investments, business development corporations,
special purpose acquisition companies, life settlement investments, life
insurance company asset investment vehicles, credit-based asset management
vehicles, leveraged loans, distressed situation vehicles, or other alternative
asset investment vehicles, funds or accounts, or (ii) Persons who manage, advise
or own any business described in clause (i).
(iv)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by AGM and its
Affiliates, including but not limited to, (A) information, observations,
procedures and data obtained by the Participant while employed by or providing
services to AGM or any of its Affiliates, (B) products or services, (C) costs
and pricing structures, (D) analyses, (E) performance data, (F) computer
software, including operating systems, applications and program listings, (G)
flow charts, manuals and documentation, (H) data bases, (I) accounting and
business methods, (J) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (K) investors, customers, vendors, suppliers and investor, customer,
vendor and supplier lists, (L) other copyrightable works, (M) all production
methods, processes, technology and trade secrets, (N) this Agreement and the
governing agreements of AGM and its Affiliates, (O) investment memoranda and
investment documentation concerning any potential, actual or aborted
investments, (P) compensation terms, levels, and arrangements of employees and
other service providers of AGM and its Affiliates, and (Q) all similar and
related information in whatever form. Confidential Information will not include
any information that is generally available to the public prior to the date the
Participant proposes to disclose or use such information. Confidential
Information also includes the information contained in the books and records of
the Partnership concerning the Points assigned with respect to any other Limited
Partner (including any Retired Partner). For the avoidance of doubt,
“Confidential Information” does not include information concerning
non-proprietary business or investment practices, methods or relationships
customarily employed or entered into by comparable business enterprises.
(v)    “Participant” means James C. Zelter.
(vi)    “Person” means any individual, partnership, corporation, limited
liability company, joint venture, joint stock company, unincorporated
organization or association, trust (including the trustees thereof, in their
capacity as such), government, governmental agency, political subdivision of any
government, or other entity.
(vii)    “Prospective Investor” means any prospective investor with which or
with whom the Participant knows or reasonably should have known that AGM or any
of its Affiliates has had substantive discussions in the immediately preceding
12 months.
(viii)    “Protected Period” means the combined period of the Participant’s
employment or service with AGM or any of its Affiliates and the period ending
twelve (12) months after the Participant is no longer employed by or providing
services to AGM or any of its Affiliates for any reason. For purposes of
clarity, the portion of the Protected Period and period under paragraph (d) of
this Annex A that applies after the Participant’s resignation commences only
after the expiration of the notice period set forth in paragraph (a) of this
Annex A.
(ix)    “Restricted Territory” means, during the Participant’s employment by or
service to AGM or any of its Affiliates, the United States, Canada, the United
Kingdom, and any other country in the world where AGM or any of its Affiliates,
successors or assigns engages in business, and any state, province or territory
thereof, and, following the Participant’s Termination, the United States,
Canada, the United Kingdom, and any other country in the world where at the date
of such Termination AGM or any of its Affiliates, successors or assigns engages
in business, and any state, province or territory thereof
(x)    “Termination” means the termination of the Participant’s service, such
that the Participant is no longer employed by, or a service provider to, AGM or
any of its Affiliates.
(xi)    “Termination Date” means the date of Termination.
The Participant agrees and acknowledges that each covenant contained in this
Annex A is reasonable as to duration, terms and geographical area and that the
same protects the legitimate interests of AGM and its Affiliates, imposes no
undue hardship on the Participant or his related parties, is not injurious to
the public, and that any violation of any of the restrictive covenants contained
in this Annex A shall be specifically enforceable in any court with jurisdiction
upon short notice. If any provision of this Annex A as applied to the
Participant or to any circumstance is adjudged by a court or arbitral tribunal
to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Annex A. If the scope of any such provision, or any part thereof, is too broad
to permit enforcement of such provision to its full extent, the Participant
agrees that the court or arbitral tribunal making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, to the extent necessary to permit enforcement, and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. The Participant agrees and acknowledges that any such breach of any
provision of this Annex A will cause irreparable injury to AGM and its
Affiliates, and upon breach of any provision of this Annex A, AGM and/or its
Affiliates, as applicable, shall be entitled to injunctive relief, specific
performance or other equitable relief; provided, however, that this shall in no
way limit any other remedies available to AGM or its Affiliates. Notwithstanding
the foregoing, to the extent that an arbitral tribunal or court of competent
jurisdiction makes a final determination that any of the restrictive covenants
contained in section (b) or (c) of this Annex A is unenforceable as a matter of
law as applied to the Participant, upon such determination AGM shall not seek to
enjoin the Participant from engaging in an activity precluded by such provision
(or to otherwise pursue proceedings to enforce such provision) but if AGM or its
designee determines in good faith that the Participant has breached any such
provision contained in section (b) of this Annex A or materially breached any
such provision contained in section (c) of this Annex A, AGM or its designee
shall provide the Participant with written notice thereof, and the Participant
shall have fifteen business days to cure such breach. If such breach is not
cured within such period, the Participant shall forfeit all rights to any Points
and any unvested Restricted Shares without payment of any consideration in
respect thereof. The restrictive covenants contained in this Annex A shall
specifically survive the Participant’s Termination and the termination of the
CIP.








